 
 
Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT      


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
February 25, 2011 (the “Effective Date”), between ATLAS THERAPEUTICS
CORPORATION, a Nevada corporation (the “Company”) and J.B. BERNSTEIN, an
individual (the “Executive”).


RECITALS:


The Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.


The Executive desires to be employed by the Company on the terms and conditions
set forth below.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:


AGREEMENT


1.              EMPLOYMENT. The Company hereby agrees to employ Executive and
Executive hereby accepts such employment in his capacity of President and Chief
Executive Officer, upon the terms and conditions hereinafter set forth.  The
Executive shall diligently perform all services as may be assigned to him by the
Board of Directors of the Company (the “Board”), and shall exercise such power
and authority as may from time to time be delegated to him by the Board.  The
Company may also direct Executive to perform such duties for other entities
which are now or may in the future be affiliated with the Company (the
“Affiliates”), subject to the limitation that Executive’s overall time
commitment is comparable to similarly situated executives. Executive shall serve
the Company and the Affiliates faithfully, diligently and to the best of his
ability. Executive agrees during the Term (as hereinafter defined) of this
Agreement to devote all of his full-time business efforts, attention, energy and
skill to the performance of his employment to furthering the interest of the
Company and the Affiliates. The Executive shall render such services at the
Company’s principal executive offices or at another suitable location selected
by the Company.  During the Term, Executive shall not engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior written consent of the Board.
 
2.              COMPENSATION/BENEFITS.
 
(a) Salary.   The Company shall pay Executive a base salary (the “Base Salary”),
of $120,000 per year, which shall be paid consistent with the Company’s payroll
policies and procedures for all employees.  The Base Salary shall be increased,
at least annually, by the increase in the Consumer Price Index, Revised Urban
Wage Earners and Clerical Workers, U.S. City Average, Unadjusted, issued by the
Bureau of Labor Statistics of the United States Department of Labor, from the
prior year, subject in each case to a maximum cap of no greater than a 5%
increase (the “Base Salary Increase”).  However, the Executive shall have the
opportunity following a six (6) month period after the date of such Base Salary
Increase to request consideration for an increase in the Base Salary in excess
of the five percent (5%) cap.  Executive shall submit such request to the
Compensation Committee of the Board of Directors, which request may be granted
or denied in the sole discretion of the Compensation Committee.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b) Signing Bonus. Upon the execution of this Agreement, Executive shall be
entitled to a signing bonus in the amount of Twenty Thousand Dollars
($20,000.00).
 
(c) Equity.  Executive shall be entitled to Three Million shares of the
Company’s common stock upon commencement of his employment.
 
(d) Performance Bonus.   For the period commencing in calendar year 2011 and for
each calendar year thereafter during the Term and any Renewal Term, Executive
shall be eligible to receive an annual bonus (“Bonus”) in an amount up to 50% of
the Base Salary (the “Maximum Bonus”) to be determined as follows: (i) if the
Company achieves 80% to 100% of both its projected revenue target and the
projected net income target (each as determined by the Board based on the annual
budget of the Company) for any calendar year during the Term or any Renewal
Term, then Executive shall be entitled to receive 50% of the Maximum Bonus; and
(ii) if the Company achieves more than 100% of both its projected revenue target
and projected net income target (each as determined by the Board) for any
calendar year during the Term or any Renewal Term, then Executive shall be
entitled to receive 100% of the Maximum Bonus.  In the event the Company
achieves one (but not both) of the targets set forth in the foregoing clauses
(i) or (ii), as applicable, the Executive shall be entitled to receive a Bonus
equal to 50% of the amount he would receive for achieving both of the targets in
the foregoing clauses (i) or (ii), as applicable. For illustration purposes
only, if 80% of projected revenue target is achieved, but only 50% of projected
net income is achieved, the Executive would be entitled to receive a Bonus of
25% of the Maximum Bonus.  At the sole discretion of the Compensation Committee
or the Board, the Executive may receive an amount in addition to the Maximum
Bonus if the Company’s revenue and net income both exceed the projected amounts
by 10% or more.  The projected revenue target and projected net income target
for calendar year 2011 shall be determined by the Board no later than 60 days
from the Effective Date hereof, and thereafter, within 30 days prior to the
beginning of a calendar year. The Bonus, if any, shall be payable on an annual
basis at such time as the Compensation Committee shall determine.
 
(e) Employee Benefits.  Executive shall be entitled to participate in any
employee benefit plans and health insurance plans that may be offered by the
Company from time to time to its employees generally, subject to the eligibility
requirements, restrictions and limitations of any such plans or programs.
 
(f) Vacation.  Executive shall be entitled to three (3) weeks of vacation each
calendar year during the Term, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by the Executive
hereunder.  Any vacation time not taken by Executive during any calendar year
may not be carried forward into any succeeding calendar year and is not
cumulative.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(g) Business Expense Reimbursement; Telephone Expenses.  Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reim­burse Executive
for all reasonable expenses actually paid by the Executive during the Term or
any Renewal Term in the course of and pursuant to the business of the Company
such as all travel and lodging expenses including, but not limited to, local car
service or rental, first class or business class airfare, transportation, hotel
stay, and any other related expenses. The Executive shall account to the Company
in writing for all expenses for which reimbursement is sought and shall supply
to the Company copies of all relevant invoices, receipts or other evidence
reasonably requested by the Company.
 
3.             STOCK OPTIONS.  Upon adoption of a stock option plan by Atlas
Therapeutics Corporation, a Nevada corporation and the parent of the Company
(“Atlas”) and its shareholders (the “Stock Option Plan”), the Company shall
cause Atlas (subject to the approval of the Board of Directors or Compensation
Committee of Atlas) to grant to the Executive a stock option (the “Stock
Option”) to purchase such number of shares of Common Stock of Atlas consistent
with the option awards granted to similarly situated executives, as determined
by the Board of Directors or Compensation Committee of Atlas after consultations
with the Executive. The Stock Option shall be subject to all the terms and
conditions of the Stock Option Plan and all rules and  regulations of the
Securities and Exchange Commission applicable to stock option plans then in
effect.  The Stock Option shall have an exercise price per share equal to the
fair market value of the Common Stock of Atlas on the date of the grant, as
determined by the Board of Directors of Atlas (or the Compensation Committee
thereof).  The Stock Option will vest equally over the four-year Term of this
Agreement with 25% of the Stock Option vesting on each anniversary of the
Effective Date, subject to Executive’s continued employment with the Company on
each such vesting date; provided, however, that any and all unexercised Stock
Options (whether vested or unvested) shall be subject to immediate cancellation
and termination in the event of the termination of this Agreement by the Company
for Cause (as defined below).  No right to any Common Stock of Atlas is earned
or accrued until such time that vesting occurs (subject to Executive being
employed and in good standing hereunder on each vesting date), nor does the
grant confer any right to continued vesting or employment.  The Stock Option
shall expire as provided in the Stock Option Plan.
 
4.             TERM.  The Term of employment hereunder will commence on the
Effective Date, and end four years thereafter (the “Term”), unless terminated
earlier pursuant to Section 6 of this Agreement.  The Term shall automatically
renew (“Renewal Term”) for successive one year terms, unless written
notification of non-renewal is provided by either party no less than 90 days
prior to the expiration of the Term or the then current Renewal Term.
 
5.              REPRESENTATIONS AND WARRANTIES OF EXECUTIVE.  The Executive
represents and warrants to the Company as follows:
 
(a) Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder. Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b) Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.
 
(c) All information furnished by Executive to the Company is to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.
 
(d) Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.
 
(e) Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly and without coercion.
 
(f) Executive acknowledges that the Company reserves the right to conduct
background investigations and/or reference checks on all of its potential
employees.  By executing this Agreement, Executive authorizes the Company to
conduct such an investigation.  Executive further acknowledges that his
employment by the Company is contingent upon a clearance of such a background
investigation and/or reference check.
 
6.              TERMINATION.
 
(a) Termination.  This Agreement shall be terminated (i) upon the expiration of
the Term or the Renewal Term in the event written notification of non-renewal is
provided by either party pursuant to Section 4, (ii) upon the death of the
Executive, (iii) if the Executive shall have been substantially unable to
perform Executive’s duties hereunder for a period of three consecutive months as
determined by the Board or (iv) by the Company upon written notice for “Cause”.
 
(b) Cause.  As used in this Agreement, “Cause” shall mean any of the following:
(i) Executive’s willful failure or refusal, after notice thereof, to perform
specific directives of the Board when such directives are consistent with the
Executive’s duties and responsibilities described in this Agreement, (ii)
dishonesty of the Executive affecting the Company, (iii) habitual abuse of drugs
or alcohol, (iv) conviction of Executive of, or a plea by Executive of guilty or
no contest to, any felony or any crime involving moral turpitude, fraud, gross
neglect, embezzlement or misrepresentation, (v) any gross or willful misconduct
or malfeasance or fraud of the Executive in the performance of his duties under
this Agreement, (vi) theft from the Company, (vii) commission or participation
by Executive in any other injurious act or omission wantonly, willfully,
recklessly or in a manner which was grossly negligent against the Company;
(viii) violation by the Executive, after notice thereof, of the business
policies and guidelines of the Company as may be in effect from time to time or
the common law duty of loyalty to the Company; and/or (ix) breach of any
provision of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
7.             AMOUNTS DUE UPON TERMINATION.  In the event that the Executive’s
employment is terminated by the Company during the Term or any Renewal Term
(other than for Cause or due to the death of Executive) and if the Executive
executes an irrevocable general release of claims against the Company within 30
days after such termination of employment, then the Company shall continue to
pay the Executive’s Base Salary as in effect on the date of Executive’s
termination for a period of twelve (12) months from notice of termination
hereunder payable in install­ments consistent with the Company’s normal payroll
sched­ule, sub­ject to applicable withholding and other taxes.  The Executive
shall not be entitled to receive severance payments under any other severance
plan maintained by the Company if the Executive receives the payment described
above.  The payments described in this Section shall not be made in the event
that the Executive voluntarily terminates employment with the Company.  Upon the
termination of Executive’s employment with the Company for Cause or due to the
death of Executive, the Company will pay Executive all accrued but unpaid Base
Salary through the date of termination.
 
8.             COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges
and recognizes the highly competitive nature of the Company’s business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Executive agrees to
the following:
 
(a) that all times during the Term and any Renewal Terms and for a period of one
year after termination of the Executive’s employment under this Agreement or any
renewal or extension thereof (the “Restricted Period’), for whatever reason and
in any geographic areas in which the Company operated or was actively planning
on operating as of date of termination of the  Executive’s employment (the
“Restricted Area”), Executive will not individually or in conjunction with
others, directly engage in Competition (as hereinafter defined) with the
business of the Company, whether as an officer, director, proprietor, employer,
employee, partner independent contractor, investor, consultant, advisor, agent
or otherwise; provided that this provision shall not apply to the Executive’s
ownership of the capital stock, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b) that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;
 
(c) that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company;
 
(d) that during the Restricted Period, Executive will not interfere with,
disrupt attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company’s employees.
 
For purposes hereof, “Competition” shall mean any company, partnership, limited
liability company or other entity any portion of whose business directly or
indirectly competes with the business of the Company.  In the event that a court
of competent jurisdiction shall determine that any provision of this Section is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Section within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing
law.  If the Executive shall be in violation of any provision of this Section,
then each time limitation set forth in this Section shall be extended for a
period of time equal to the period of time during which such violation or
violations occur.  If the Company seeks injunctive relief from such violation in
any court, then the covenants set forth in this Section shall be extended for a
period of time equal to the pendency of such proceeding including all appeals by
the Executive.
 
9.              NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
(a) Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and information
concerning the Company’s services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyright trademark
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company’s business, credit
and financial data concerning the Company’s customers, and marketing;
advertising, promotional and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the “Confidential Information”) are valuable, special and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive’s association with the Company. In light of the
highly competitive nature of the industry in which the Company’s business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive’s association with the
Company shall be considered confidential.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized
in writing by the Company; (ii) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (iii) not use,
directly or indirectly. the Confidential information in order to perform the
Executive’s duties and responsibilities to the Company; (iv) restrict the
disclosure or availability of the Confidential Information to those who have
read and understand this Agreement and who have a need to know the information
in order to achieve the purposes of this Agreement without the prior consent of
the Company; (v) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copy or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his/her
duties and responsibilities to the Company; (vi) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish and require all of its employees
to relinquish all rights it may have in any matter, such as drawings, documents,
models, samples, photographs, patterns, templates, molds, tools or prototypes,
which may contain, embody or make use of the Confidential Information; promptly
delivery to the Company any such matter as the Company may direct at any time,
and not retain any copies or other reproductions thereof.
 
(c) Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(ii) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof and
that Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement; (iii)
that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.
 
(d) Upon the termination of Executive’s employment with the Company or upon the
written request of the Company, Executive shall immediately return to the
Company all written materials containing the Confidential Information as well as
any other books, records and accounts relating in any manner to the Company or
its business. Executive shall also deliver to the Company written statements
signed by Executive certifying all materials have been returned within five days
of receipt of the request.
 
 
 
7

--------------------------------------------------------------------------------

 
 
10.           ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and
confirms that (a) the restrictive covenants contained in this Agreement are
reasonably necessary to protect the legitimate business interests of the
Company, and (b) the restrictions contained herein (including without limitation
the length of the term of the provisions of the covenant not to compete) are not
overbroad, overlong, or unfair and are not the result of overreaching, duress or
coercion of any kind. The Executive further acknowledges and confirms that his
full, uninhibited and faithful observance of each of the covenants contained
herein will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors.  The Executive acknowledges and confirms that his special knowledge
of the business of the Company is such as would cause the Company serious injury
or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Company in violation of the terms hereof.
The Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.
 
11.            INJUNCTION.  It is recognized and hereby acknowl­­edged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Sections 8 and 9 of this Agreement will cause irreparable harm and damage to
the Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Executive recognizes and hereby acknowledges that
the Company shall be entitled to an injunction from any court of competent
juris­diction enjoining and restraining any violation of any or all of the
covenants contained in Sections 8 and 9 of this Agree­ment by the Executive or
any of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.  In addition, upon
any violation of the covenants contained in Sections 8 and 9, all severance
payments and benefits to which the Executive may be entitled to hereunder shall
immediately cease and be without further force and effect.
 
12.            SURVIVAL.  The provisions of Sections 8 through 24 shall survive
the termination of this Agreement, as applicable.
 
13.            NOTICES.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S.
mail.  Notice shall be sent to the addresses set forth in the introductory
paragraph of this Agreement, or to such other address as either party hereto may
from time to time give notice of to the other.
 
 
 
8

--------------------------------------------------------------------------------

 
 
14.            HEADINGS. All sections and descriptive headings of this Agreement
are inserted for convenience only, and shall not affect the construction or
interpretation hereof.
 
15.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but all counterparts shall together constitute on e and the same instrument.
 
16.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
17.           GOVERNING LAW.  This Agreement is to be construed and enforced
according to the laws of the State of New York without regard to the principles
of conflicts of laws.  The prevailing party shall be entitled to recover legal
fees and costs from the other party in any dispute hereunder.  The parties agree
to accept any service of process by mail and to the exclusive venue of courts of
competent jurisdiction located in New York County, New York in any dispute
arising out of the employment by the Company of the Executive, compensation or
any damages in respect thereof.
 
18.           CONSTRUCTION.  This Agreement shall not be construed more strictly
against one party than the other, merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.
 
19.           SEVERABILITY.   Inapplicability or unenforceability of any
provision of this Agreement shall not limit or impair the operation or validity
of any other provision of this Agreement or any such other instrument.
 
20.           NON-ASSIGNABILITY.  The Executive shall not have the right to
assign or delegate his rights or obligations hereunder, or any portion thereof,
to any other person.
 
21.           BINDING EFFECT.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representa­tives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.
 
22.            WAIVERS.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
23.           NO THIRD PARTY BENEFICIARY.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal represen­tatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
 
24.            NON-DISPARAGEMENT.  During the term of Executive’s employment and
thereafter, neither the Executive nor the Company’s directors and officers shall
disparage each other.
 
25.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.
 


[Signatures Begin on Following Page]
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

  ATLAS THERAPEUTICS CORPORATION          
 
By:
/s/ Georgette Mathers       Name: Georgette Mathers       Title: Director      
   

 
 

  EXECUTIVE          
 
By:
/s/ J.B. Bernstein       J.B. BERNSTEIN                  

 
 
11


--------------------------------------------------------------------------------



 